DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
2.	Claim 8 is objected to because of the following informalities (or insufficient antecedent basis):  
In claim 8, in line 1: The system of claim [[2]] 3 wherein the first modulator comprises a polarization  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 38 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. Claim 38 provides the limitations of “combining the fourth and fifth waveforms to form a sixth waveform”.  It is unclear that the limitation of “the fourth and fifth waveforms to form a sixth waveform” since claim 38 depends on claim 36 and claim 36 does not  have these limitation. It is believed claim 38 is intended to depend on another claim after claim 37; however, appropriate correction is required.
	



Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 10-16, 18, and 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice et al. (US 20050201429).
Regarding claim 1, Rice et al. discloses in figure 2 and specification:
1. A system, comprising: 
a waveform generation apparatus (see, 64, 72, 76, fig. 2, see also, paragraph [0017], here, a master oscillator (MO) 64, a variable splitter 72, array of phase and polarization control elements) configured to generate a plurality of input optical waveforms, with at least two of the input optical waveforms have different polarizations (see, 76, fig. 2, see also, paragraph [0017], here, multiple optical signals to an array of phase and polarization control elements 76); 
an amplifier (see, 60, fig. 2, see also, paragraph [0018], here,  he SSL may be a slab, a disk, or any suitable bulk crystal device providing amplification of the input beam) configured to amplify the input optical waveforms to generate an output waveform; and 
a beam forming apparatus (see, 98, fig. 2, see also, paragraph [0018], here, A partially reflective mirror 100 provides a sample of the output beam 92 to the image relay 98) configured to separate the output waveform into a plurality of amplified waveforms, and to direct the plurality of amplified waveforms to be incident on a target location.
Regarding claim 10, Rice et al. discloses in figure 2 and specification the system of claim 1, further comprising: a measurement apparatus (see, 108, 110, fig. 2) configured to measure at least one property of the output waveform, and to transmit information about the measured at least one property to the waveform generation apparatus (see, paragraph [0018]).


    PNG
    media_image1.png
    342
    452
    media_image1.png
    Greyscale

Regarding claim 11, Rice et al. discloses in figure 2 and specification the system of claim 10 wherein the measurement apparatus is configured to measure a portion of the output waveform reflected from an object at the target location (see, paragraph [0027]).
Regarding claim 12, Rice et al. discloses in figure 2 and specification the system of claim 10 wherein the measurement apparatus is configured to measure a portion of the output waveform that does not reach the target location (see, paragraph [0027]).
Regarding claim 13, Rice et al. discloses in figure 2 and specification the system of claim 10 wherein the at least one property of the output waveform comprises an amplitude of the output waveform (see, paragraph [0027]).
Regarding claim 14, Rice et al. discloses in figure 2 and specification the system of claim 10 wherein the at least one property of the output waveform comprises at least one of a phase of the output waveform and a polarization of the output waveform (see, paragraph [0027]).
Regarding claim 15, Rice et al. discloses in figure 2 and specification the system of claim 1 wherein the plurality of amplified waveforms comprises at least one of six amplified waveforms, eighteen amplified waveforms, and thirty-six amplified waveform (see, 104, fig. 2).
Regarding claim 16, Rice et al. discloses in figure 2 and specification the system of claim 1 wherein each one of the plurality of amplified waveforms is linearly polarized in a common direction (see, paragraph [0016], here, linearly polarized output beam).
 Regarding claim 18, Rice et al. discloses in figure 2 and specification the system of claim 10 wherein the wave forming apparatus is configured to receive the information about the measured at least one property of the output waveform and to control wave front orientations of each one of the plurality of amplified waveforms based on the information. (see, paragraph [0018]).
Regarding claim 24, Rice et al. discloses in figure 2 and specification the system of claim 10 wherein the plurality of amplified waveforms comprises n amplified waveforms (see, 98, fig. 2), with the measurement apparatus configured to make at least n independent measurements of the output waveform (see, 104, fig. 2).
Regarding claim 25, Rice et al. discloses in figure 2 and specification the system of claim 24 wherein the at least n independent measurements comprise n spatially separated measurements (see, 104, fig. 2) of the at least one property of the output waveform.
Regarding claim 26, Rice et al. discloses in figure 2 and specification the system of claim 24 wherein at least some of the at least n independent measurements correspond to different spatial locations (see, 104, fig. 2) associated with the output waveform.
Regarding claim 27, Rice et al. discloses in figure 2 and specification the system of claim 26 wherein the different spatial locations correspond to different locations (see, 104, fig. 2) within a beam profile of the output waveform.
Regarding claim 28, Rice et al. discloses in figure 2 and specification the system of claim 1 wherein the amplifier comprises a crystalline host material doped with at least one rare earth element (see, paragraph [0010], here, a solid state laser (SSL) 60).
Regarding claim 29, Rice et al. discloses in figure 2 and specification the system of claim 28 wherein the at least one rare earth element comprises at least one element selected from the group consisting of Nd, Yb, Er, Tm, and Ho (see, paragraph [0018]). 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
8.	Claims 2-8, 17, 19-23, 34, and 36-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rice et al. above, and further in view of UBERNA et al. (US 20090219960). 
	Regarding claim 2, Rice et al. discloses the limitations of claim 1 for the reasons above and  a radiation source (see, 64, fig. 2) configured to generate a first waveform; and a first separator (see, 70, fig. 2) configured to separate the first waveform into linearly polarized second and third waveforms.
	However, Rice et al. is silent as to the limitation of “polarization directions of the second and third waveforms are orthogonal”.
UBERNA et al. discloses that the polarization of two beams are orthogonal in relation to each other (see, paragraph [0007])
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “polarization directions of the second and third waveforms are orthogonal” with a system of Rice et al. because this polarization control allows for enabling the combination of input beams having arbitrary power levels (see, paragraph [0007] of UBERNA et al.).
Regarding claim 3, the modified device of Rice et al. discloses the limitations of claim 2 for the reasons above and Rice et al. also, disclose that  wherein the waveform generation apparatus comprises: a first modulator (see, 4 boxes in first line from in top of 76, phase & polarization control elements, fig. 2) configured to modulate at least one of a phase and a polarization of the second waveform to generate a fourth waveform; and a second modulator (see, 4 boxes in second line from in top of 76, phase & polarization control elements, fig. 2)configured to modulate at least one of a phase and a polarization of the third waveform to generate a fifth waveform.   
Regarding claim 4, the modified device of Rice et al. discloses the limitations of claim 3 for the reasons above and Rice et al. also, disclose that wherein the waveform generation apparatus comprises a first combiner (see, 88, fig. 2) configured to combine the fourth and fifth waveforms to generate a sixth waveform. 
Regarding claim 5, the modified device of Rice et al. discloses the limitations of claim 4 for the reasons above and Rice et al. also, disclose that wherein the amplifier (see, 60, fig. 2) is configured to amplify the sixth waveform to generate a seventh waveform.   
Regarding claim 6, the modified device of Rice et al. discloses the limitations of claim 5 for the reasons above and Rice et al. also, disclose that wherein the beam forming apparatus comprises: a separator (see, 102, fig. 2) configured to separate the seventh waveform into a plurality of amplified waveforms; and beam directing optics (see, 104, fig. 2) configured to direct the plurality of amplified waveforms to form an output waveform at a target location (see, 106, fig. 2, see also, paragraph [0018]).
Regarding claim 7, the modified device of Rice et al. discloses the limitations of claim 2 for the reasons above and Rice et al. also, disclose that wherein the first waveform comprises radiation in a mixture of orthogonal, linearly polarized states (see, 76, fig. 2, see also, paragraph [0018]).
Regarding claim 8, the modified device of Rice et al. discloses the limitations of claim 3 for the reasons above and Rice et al. also, disclose that wherein the first modulator comprises a polarization modulator (see, 4 boxes in first line from in top of 76, phase & polarization control elements, fig. 2) configured to adjust a polarization of the first waveform so that the first waveform comprises radiation in a mixture of orthogonal, linearly polarized states.
Regarding claim 17, Rice et al. discloses the limitations of claim 1 for the reasons above. 
	However, Rice et al. is silent as to the limitation of “a first subset of the plurality of 
amplified waveforms is linearly polarized in a first direction, and a second subset of the plurality of amplified waveforms is linearly polarized in a second direction that is orthogonal to the first direction”.
UBERNA et al. discloses that the limitation of “a first subset of the plurality of 
amplified waveforms is linearly polarized in a first direction, and a second subset of 
the plurality of amplified waveforms is linearly polarized in a second direction that is orthogonal to the first direction” (see, 81, 82, PBC2, fig. 8)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “a first subset of the plurality of amplified waveforms is linearly polarized in a first direction, and a second subset of the plurality of amplified waveforms is linearly polarized in a second direction that is orthogonal to the first direction” with a system of Rice et al. because this polarization control allows for control and manipulation of the phase and polarization module (see, paragraph [0074] of UBERNA et al.).
Regarding claim 19, the modified device of Rice et al. discloses the limitations of claim 3 for the reasons above and Rice et al. also, disclose that wherein the first and second modulators are configured so that a phase offset exists between the fourth waveform and the fifth waveform (see, 108, fig. 2, see also, paragraph [0018]).
Regarding claim 20, the modified device of Rice et al. discloses the limitations of claim 3 for the reasons above and Rice et al. also, disclose that wherein the first and second modulators are configured so that the fourth and fifth waveforms have a common phase (see, 108, fig. 2, see also, paragraph [0018]).
Regarding claim 21, the modified device of Rice et al. discloses the limitations of claim 1 for the reasons above and UBERNA et al. also, disclose that wherein the waveform generation apparatus is configured to generate two input optical waveforms having different central wavelengths. (see, paragraph [0038], here, a pulse wave laser beam).
Regarding claim 22, the modified device of Rice et al. discloses the limitations of claim 21 for the reasons above and UBERNA et al. also, disclose that wherein the two input optical waveforms are phase locked (see, paragraph [0008]).
Regarding claim 23, the modified device of Rice et al. discloses the limitations of claim 22 for the reasons above and UBERNA et al. also, disclose that wherein the amplifier is configured to amplify waveforms generated from each of the two input, phase locked optical waveforms (see, paragraph [0045]).
Regarding claim 34, claim 34 is rejected for the same reasons applied to claims 1-6 since the limitations of claim 34 are in the limitations of claim 1-6.
Regarding claims 36-45, method claims 36-45 is rejected for the same reasons applied to claims 1-14 since the limitations of claim 36-45 are in the limitations of claim 1-14.
9.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rice et al. above, and further in view of SAKIMURA et al. (US 20160291137). 
	Regarding claim 9, Rice et al. discloses the limitations of claim 1 for the reasons above.
	However, Rice et al. is silent as to the limitation of “the amplifier is a fiber
amplifier comprising an amplification fiber core doped with a gain medium”.
SAKIMURA et al. discloses that an optical fiber amplifier which employs an Nd 
(Neodymium)-doped fiber or an Yb (Ytterbium)-doped fiber (see, paragraph [0044])
Therefore, it would have been obvious to a person of ordinary skill in the art at the 
time of invention to combine the limitation of “the amplifier is a fiber amplifier comprising an amplification fiber core doped with a gain medium” with a system of Rice et al. because this fiber amplifier allows for having a plurality of wavelengths can be amplified simultaneously when the optical fiber amplifier has a gain bandwidth of about several nm to several tens of nm and the laser light wavelengths fall within the gain band (see, paragraph [0044] of SAKIMURA et al.).
10.	Claims 30 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rice et al. above, and further in view of Payne et al. (US 20060133431). 
	Regarding claim 30, Rice et al. discloses the limitations of claim 1 for the reasons above.
	However, Rice et al. is silent as to the limitation of “the amplifier comprises a gain
medium comprising at least one type of alkali vapor”.
Payne et al. discloses that diode pumped alkali vapor photonic-band-gap fiber
lasers or amplifiers (see, paragraph [0009])
Therefore, it would have been obvious to a person of ordinary skill in the art at the 
time of invention to combine the limitation of “the amplifier comprises a gain medium comprising at least one type of alkali vapor” with a system of Rice et al. because alkali vapor allows the nonlinear and damage limitations of conventional solid core fibers to be circumvented (see, paragraph [0009] of Payne et al.).
Regarding claim 31, modified device of Rice et al. discloses the limitations of claim 30 for the reasons above and Payne et al. discloses that wherein the gain medium comprises at least one member selected from the group consisting of Rb vapor, K vapor, and Cs vapor (see, paragraph [0040]).
11.	Claims 32 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rice et al. above, and further in view of Hidaka et al. (US 20100079743). 
	Regarding claim 32, Rice et al. discloses the limitations of claim 1 for the reasons above.
	However, Rice et al. is silent as to the limitation of “the amplifier
comprises at least one of a chemical oxygen iodine laser, a hydrogen fluoride/deuterium fluoride laser, an excimer laser”.
Hidaka et al. discloses that Instead of the ArF excimer laser, it is also allowable
to use another light source, for example, a high harmonic wave-generating device which includes, for example, a solid laser light source such as a DFB semiconductor laser or a fiber laser; a light-amplifying section having a fiber amplifier (see, paragraph [0040])
Therefore, it would have been obvious to a person of ordinary skill in the art at the
time of invention to combine the limitation of ““the amplifier comprises at least one of a chemical oxygen iodine laser, a hydrogen fluoride/deuterium fluoride laser, an excimer laser” with a system of Rice et al. because an excimer laser allows for having an alternative a source of amplifier.
Regarding claim 33, modified device of Rice et al. discloses the limitations of claim 20 for the reasons above and Hidaka et al. discloses that a gain medium of the excimer laser comprises at least one member selected from the group consisting of XeCl, XeF, ArF, and KrF (see, paragraph [0040], here, ArF).
Regarding claim 35, claim 35 is rejected for the same reasons applied to claim 32 since the limitations of claim 35 are in the limitations of claim 32.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828